      Case 3:19-cv-01987-WHO Document 28 Filed 07/15/19 Page 1 of 2



                       UNITED STATES DISTRICT FEDERAL COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA


CHRISTOPHER KING, JD                               )       CASE NO. 19-CV-1987
A/K/A KingCast,_
                                                  )
Plaintiff,
                                                  )        JUDGE WILLIAM ORRICK
vs.
                                                  )
FACEBOOK, INC.,
                                                  )
Defendant.


                      PLAINTIFF’S REQUEST FOR AUDIO ARCHIVE

         May it Please the Court: On research, information and belief there is no guarantee that the
Oral Arguments in this case will be recorded and maintained at Pacer because. Plaintiff could find
only the general notion that “select cases” will be available. Given the nature of this very public
issue and the many voices of reform that are being aired the audio from this case must be publicly
available.
Respectfully submitted,
____________________________________
CHRISTOPHER KING, J.D.
   Case 3:19-cv-01987-WHO Document 28 Filed 07/15/19 Page 2 of 2



                              CERTIFICATE OF SERVICE

I the undersigned swear that a true and accurate copy of the foregoing was submitted to ECF
                 And was delivered via email to Counsel for Defendant at:

                                Keker Van Nest & Peters,

                            PAVEN MALHOTRA - # 258429
                                pmalhotra@keker.com

                            MATAN SHACHAM - # 262348
                               mshacham@keker.com

                             WILLIAM S. HICKS - # 256095
                                  whicks@keker.com

                                this 15th Day of July 2019



                          _______________________________
                              CHRISTOPHER KING, J.D.
